Exhibit 10.19

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

DATE:    July 1, 2011    PARTIES:    Techne Corporation, a    “Company”   
Minnesota corporation       614 McKinley Place N.E.       Minneapolis, Minnesota
55413       Marcel Veronneau    “Employee”

RECITALS:

A. Employee has been employed by the Company in the position of Vice President
of Hematology Operations pursuant to the terms of a written Employment
Agreement, as amended and/or restated from time to time (“the Prior Employment
Agreement”); and

B. The Company and Employee have agreed to several changes with respect to
Employee’s employment. At the same time, the Company and Employee desire to
continue many of the same terms and conditions in the Prior Employment
Agreement. Rather than enter into an amendment regarding each changed provision
of the Prior Employment Agreement, Employer and Employee desire to amend and
restate the Prior Employment Agreement in its entirety in the form of this
Amended and Restated Employment Agreement (hereinafter “Agreement”), and include
herein all of the changes that have been agreed to.

AGREEMENTS:

ARTICLE 1.

TERM OF EMPLOYMENT: DUTIES AND SUPERVISION

1.1) Parties. The parties to this Agreement are Marcel Veronneau (“Employee”)
and Techne Corporation (“Company”). As used herein, Company refers to Techne
Corporation and its subsidiaries including Research and Diagnostic Systems, Inc.
(“R&D”), unless specifically provided otherwise. All of the rights and
obligations created by this Agreement may be performed by or enforced by or
against the Company or R&D or other appropriate subsidiary.

1.2) Term of Employment. The Company hereby agrees to continue to employ
Employee as Vice President of Hematology Operations of the Company effective
July 1, 2011 and continuing through June 30, 2015 unless earlier terminated as
provided in Article 5 hereof.

1.3) Duties and Supervision. During the term of this Agreement, Employee agrees
to devote his full time and best efforts to the business and affairs of the
Company, and to perform such services and duties Employee may from time to time
be assigned by the Company, and specifically its President.



--------------------------------------------------------------------------------

ARTICLE 2.

COMPENSATION

2.1) Salary. The Company will pay Employee an initial annualized base salary of
$200,000 for services to be rendered hereunder, to be paid bi-weekly or in
accordance with the usual payroll practices of the Company. Each fiscal year
(July 1 – June 30) during the term of Employee’s employment by the Company under
this Agreement, Employee’s annual base salary shall be reviewed and adjusted by
Company’s Compensation Committee in its sole discretion.

2.2) Management Incentive Bonus Plan. During each fiscal year of the term of
Employee’s employment, Employee shall be eligible to earn a bonus pursuant to
any management incentive plan adopted by the Company’s Compensation Committee
from time-to-time. The performance standards for earning such bonus and the
bonus amount shall be established annually by the Compensation Committee of the
Company and whether the standards have been met shall be determined by the
Compensation Committee. Company may, but is not required to, pay some or all of
any bonus earned by Employee in the form of stock options. Such options are to
be granted after the receipt of the Company’s final audit report of the
applicable fiscal year and the exercise price is to be based on the market price
of the Company’s Common Stock at the close of the market on the day they are
granted.

2.3) Other Employee Compensation and Benefits. In addition to the compensation
and benefits provided to Employee in Sections 2.1 and 2.2 hereof, Employee shall
be entitled to participate in other employee compensation and benefit plans from
time to time established by the Company and made available generally to all
employees to the extent that Employee’s age, tenure and title make him eligible
to receive those benefits. Employee shall participate in such compensation and
benefit plans on an appropriate and comparable basis determined by the Board of
Directors by reference to all other employees eligible for participation. With
regard to all insured benefits to be provided to Employee, benefits shall be
subject to due application by Employee. The Company has no obligation to pay
insured benefits directly and such benefits are payable to Employee only by the
insurers in accordance with their policies. Employee shall not be reimbursed for
unused personal days or sick days upon his termination from employment
regardless of the reason, whether voluntary or involuntary.

ARTICLE 3.

PAYMENT OF CERTAIN EXPENSES

3.1) Business Expenses. In order to enable Employee to better perform the
services required of him hereunder, the Company shall pay or reimburse Employee
for business expenses in accordance with policies to be determined from time to
time by the Board of Directors. Employee agrees to submit documentation of such
expenses as may be reasonably required by Company.

 

2



--------------------------------------------------------------------------------

ARTICLE 4.

INVENTIONS, PROPRIETARY INFORMATION AND COMPETITION

4.1) Prior Agreement. Neither the execution of this Agreement nor any provision
in it shall be interpreted as rescinding or revoking the Employee Agreement With
Respect To Inventions, Proprietary Information, and Unfair Competition
previously entered into between the Company and Employee as of February 2, 1993
(the “Prior Inventions, Proprietary Information, and Unfair Competition
Agreement”). The Company and Employee hereby agree that the terms and conditions
of such Prior Inventions, Proprietary Information, and Unfair Competition
Agreement shall continue in full force and effect and shall apply to all
businesses of the Company, including not only business conducted by the Company
but also to business conducted through the Company or any subsidiary or venture
of the Company now existing or hereafter created. The termination of this
Agreement or Employee’s employment shall not terminate Employee’s obligations
under the Prior Inventions, Proprietary Information, and Unfair Competition
Agreement, the terms and conditions of which shall survive termination of this
Agreement and termination of Employee’s employment for any reason, whether
voluntary or involuntary.

ARTICLE 5.

TERMINATION

5.1) Events of Termination. Employee’s employment shall terminate as follows:

(A) By mutual written agreement of the parties;

(B) Upon death of Employee;

(C) Employee may terminate his employment at any time upon written notice
provided to the Board of Directors at least 90 days prior to the effective date
of termination;

(D) The Company may terminate Employee’s employment as follows:

(i) Upon written notice provided to Employee at least 90 days prior to the
effective date of termination. In the event that Company elects, in its sole
discretion to terminate Employee’s employment under this Section 5.1(D)(i) with
less than ninety (90) days’ notice, Company shall pay Employee an amount equal
to the base salary and benefits (but not management incentive bonus) in lieu of
giving all or a portion of the notice provided in this Section;

(ii) In the event of the merger, sale of the business, or change in control of
the Company, provided that the salary and bonus continuation provisions of
Article 6.1 of this Agreement are met;

(iii) By written notice to Employee, the Company may terminate Employee’s
employment immediately with cause. For purposes of this

 

3



--------------------------------------------------------------------------------

Agreement, “cause” shall mean material dishonesty or gross misconduct on the
part of Employee in the performance of Employee’s duties hereunder, serious
breach of Company policies or failure on the part of Employee to perform
material duties assigned to Employee by the Company’s President or Board of
Directors; and

(iv) Upon the occurrence of physical or mental disability of Employee to such an
extent that Employee is unable to carry on the essential functions of Employee’s
position, with or without reasonable accommodation, and such inability continues
for a period of three months or such other period as may be required by
applicable law. Nothing in this Section 5.1(D)(iv) shall limit the right of
either Party to terminate Employee’s employment under one of the other
provisions of this Section 5.1.

5.2) Records and Files. In the event of termination of employment of Employee,
possession of each corporate file and record shall be retained by the Company,
and Employee or his heirs, assigns and legal representatives shall have no right
whatsoever in any such material, information or property.

ARTICLE 6.

TERMINATION BENEFITS

6.1) Termination Benefits. In the event Employee’s employment by the Company is
terminated by the Company or an acquirer of the Company in connection with a
merger, sale or “change in control” of the Company, Employee shall be paid at
the time of such termination a lump sum amount equal to the base salary and cost
of benefits which would otherwise have been paid under the terms of this
Agreement had this Agreement continued to be enforced for twelve (12) months
from the date of termination and a pro-rata portion of the management incentive
bonus Employee would have been entitled to receive pursuant to Section 2.2
hereof, if any, during the fiscal year in which termination occurred; provided,
however, that Employee shall be entitled to the payment set forth in this
Section 6.1 only if he executes and does not rescind a release agreement in a
form supplied by the Company, which will include, but not be limited to, a
comprehensive release of claims against the Company and all related parties, in
their official and individual capacities. For purposes of this Section 6.1,
“change in control” means the acquisition in one or more transactions by a
single party, or any number of parties acting in concert, of a majority of the
outstanding shares of voting stock of the Company. Notwithstanding anything in
this Agreement to the contrary, if the payment described in this Section 6.1 is
subject to the requirements of Internal Revenue Code Section 409A and the
Company determines that Employee is a “specified employee” as defined in Code
Section 409A as of the date of Employee’s termination of employment, such
payment shall not be paid or commence earlier than the first day of the seventh
month following the date of Employee’s termination of employment.

 

4



--------------------------------------------------------------------------------

ARTICLE 7.

MODIFICATIONS

7.1 Modifications. Except as provided in Section 4.1 above, this Agreement
supersedes all prior agreements and understandings between the parties relating
to the employment of Employee by the Company and it may not be changed or
terminated orally. No modification, termination, or attempted waiver of any of
the provisions of this Agreement shall be valid unless in writing signed by the
party against whom the same is sought to be enforced. Notwithstanding anything
in this Agreement to the contrary, the Company expressly reserves the right to
amend this Agreement without Employee’s consent to the extent necessary to
comply with Code Section 409A, as it may be amended from time to time, and the
regulations, notices and other guidance of general applicability issued
thereunder.

ARTICLE 8.

GOVERNING LAW AND SEVERABILITY

8.1) Governing Law. The validity, enforceability, construction and
interpretation of this Agreement shall be governed by the laws of the State of
Minnesota.

8.2) Severability. If any term of this Agreement is deemed unenforceable, void,
voidable, or illegal, such unenforceable, void, voidable or illegal term shall
be deemed severable from all other terms of this Agreement, which shall continue
in full force and effect and the Company and Employee expressly acknowledge that
a court of competent jurisdiction may, at the Company’s request, modify and
thereafter enforce any of the terms, conditions, and covenants contained in this
Agreement.

ARTICLE 9.

BINDING EFFECT

9.1) Binding Effect. The breach by the Company of any other agreement or
instrument between the Company and Employee shall not excuse or waive Employee’s
performance under, or compliance with, this Agreement. This Agreement shall be
assignable by the Company and shall be binding upon and inure to the benefit of
Company, its successors and assigns. The rights of Employee hereunder are
personal and may not be assigned or transferred except as may be agreed to in
writing by the Company.

ARTICLE 10.

ARBITRATION

10.1) Arbitration. Any dispute arising out of or relating to (i) this Agreement
or the alleged breach of it, or the making of this Agreement, including claims
of fraud in the inducement, or (ii) Employee’s application or candidacy for
employment, employment and/or termination of employment with Company including,
but not limited to, any and all disputes, claims or controversies relating to
discrimination, harassment, retaliation, wrongful discharge, and any and all
other claims of any type under any federal or state constitution or any federal,
state, or local statutory or common law shall be discussed between the disputing
parties in a good

 

5



--------------------------------------------------------------------------------

faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years. If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District Court for Hennepin County, Minnesota, select an arbitrator. Arbitration
will be conducted pursuant to the provisions of this Agreement, and the
commercial arbitration rules of the American Arbitration Association, unless
such rules are inconsistent with the provisions of this Agreement, but without
submission of the dispute to such Association. Limited civil discovery shall be
permitted for the production of documents and taking of depositions. Unresolved
discovery disputes may be brought to the attention of the arbitrator who may
dispose of such dispute. The arbitrator shall have the authority to award any
remedy or relief that a court of this state could order or grant; provided,
however, that punitive or exemplary damages shall not be awarded. The arbitrator
may award to the prevailing party, if any, as determined by the arbitrator, all
of its costs and fees, including the arbitrator’s fees, administrative fees,
travel expenses, out-of-pocket expenses and reasonable attorneys’ fees. Unless
otherwise agreed by the parties, the place of any arbitration proceedings shall
be Hennepin County, Minnesota. This agreement to arbitrate does not include
worker’s compensation claims, claims for unemployment compensation, or any
injunctive or other relief to which the Company may be entitled in accordance
with the Prior Inventions, Proprietary Information, and Unfair Competition
Agreement referred to in Section 4.1 herein.

IN WITNESS WHEREOF, the parties have executed this Agreement and caused it to be
dated as of the day and year first above written.

 

TECHNE CORPORATION By   Thomas E. Oland   Its President   “Company”

 

Marcel Veronneau Marcel Veronneau “Employee”

 

6